                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                          COLUMBUS DIVISION
                                     :
UNITED STATES OF AMERICA             :
                                     :
     v.                              : CASE NO. 4:19-CR-19 (CDL)
                                     :
DONALD McFALL                        :
                                     :
                                     :
        Defendant                    :
                                     :


                              PRELIMINARY ORDER OF FORFEITURE

             WHEREAS, on February 28, 2020, Defendant Donald McFall (hereinafter “McFall”

    or “Defendant”), pled guilty to Count One of the Indictment charging him with Possession of

    Child Pornography, in violation of Title 18, United States Code, Sections 2252A(a)(5)(B)

    and 2252A(b)(2);

             AND WHEREAS, the Indictment contained a generic Forfeiture Notice, pursuant to

    which the United States seeks forfeiture under Title 18, United States Code, Section 2253:

             (a)       Any visual depiction described in Title 18, United States Code, Sections

    2251, 2251A, or 2252, 2252A, or any book, magazine, periodical, film, videotape, or other

    matter which contains any such depiction, which was produced, transported, mailed, shipped

    or received in violation of Title 18, United States Code, Chapter 110;

       (b)         Any property, real or personal, constituting or traceable to gross profits or other

proceeds obtained from the offense(s); and

       (c)         Any property, real or personal, used or intended to be used to commit or to promote

the commission of the offense(s);

                                                    1
        AND WHEREAS, the Court has determined, based on the evidence already in the record,

that (1) Defendant has an ownership interest in the following subject property; (2) that the

following property is subject to forfeiture pursuant to 18 U.S.C. § 2253; and (3) that the United

States has established the requisite nexus between the aforesaid offense(s) and the following

property, to wit: one (1) black ZTE cellular phone, IMEI: 865356030451439, with SanDisk,

Model: Z557BL, Serial Number: 320676999784, including all of its data/files/images and

components (hereinafter referred to as the “subject property”).

        NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED

THAT:

        1.     Pursuant to 18 U.S.C. § 2253, 18 U.S.C. § 3554, and Rule 32.2(b), Federal Rules

of Criminal Procedure, the Court finds by a preponderance of the evidence that the United States

has demonstrated the required nexus between the subject property and the offense(s) of conviction

and the subject property is hereby forfeited to the United States.

        2.     Upon the entry of this Order, in accordance with FED. R. CRIM. P. 32.2(b)(3), the

Attorney General (or a designee) is authorized to seize the subject   property, and to

conduct any discovery that may assist in identifying, locating or disposing of the subject

property, and to commence any applicable proceeding to comply with statutes governing third-

party rights, including giving notice of this Order.

        3.     The United States shall publish notice of the Order and its intent to dispose of the

subject property in such a manner as the United States Attorney General (or his designee) may

direct. The United States may also, to the extent practicable, provide written notice to any person

known to have an alleged interest in the subject property.

        4.     Any person, other than the above-named Defendant, asserting a legal interest in
                                              2
the subject property must, within thirty (30) days after receipt of notice, or no later than sixty

(60) days from the first day of publication on the official internet government forfeiture site,

www.forfeiture.gov, whichever is earlier, petition the Court for

a hearing without a jury to adjudicate the validity of his alleged interest in the subject property,

and for an amendment of the Order of Forfeiture, pursuant to 21 U.S.C. ' 853(n), as incorporated by

18 U.S.C. § 2253(b).

        5.        Pursuant to FED. R. CRIM. P. 32.2(b)(4), this Preliminary Order of Forfeiture

shall become final as to the Defendant at the time of sentencing and shall be made part of

the sentence and included in the judgment. If no third-party files a timely claim, this Order

shall become the Final Order of Forfeiture, as provided by FED. R. CRIM. P. 32.2(c)(2).

        6.        Any petition filed by a third-party asserting an interest in the subject property

shall be signed by the petitioner under penalty of perjury, and shall set forth the nature and extent

of the petitioner’s right, title or interest in the subject property, the time and circumstances of the

petitioner’s acquisition of the right, title or interest in the subject property, any additional facts

supporting the petitioner’s claim and the relief sought.

        7.        After the disposition of any motion filed under FED. R. CRIM. P. 32.2(c)(1)(A) and

before a hearing on the petition, discovery may be conducted in accordance with the Federal

Rules of Civil Procedure upon a showing that such discovery is necessary or desirable to resolve

factual issues.

        8.        The United States shall have clear title to the subject property following the

Court=s disposition of all third-party interests, or if none, following the expiration of the period

provided in 21 U.S.C. '853(n), for the filing of third-party petitions.

        9.        The Court shall retain jurisdiction to enforce this Order, and to amend it as
                                                  3
necessary, pursuant to FED. R. CRIM. P. 32.2(e).

      SO ORDERED, this 12th day of March, 2020.


                                                       s/Clay D. Land
                                                       CLAY D. LAND, CHIEF JUDGE
                                                       UNITED STATES DISTRICT COURT
                                                       MIDDLE DISTRICT OF GEORGIA




                                                   4
